The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-11 and 13-14 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of Petersson et al., US 2005/0267629 A1 teaches an arrangement and electronic navigational control system for a self-propelling device (5), preferably a lawn-mowing robot. The system comprises at least one navigational control system (3) connected to at least one signal generator (1) and a sensing unit arranged at the self-propelling device (5). The sensing unit senses at least one, in the air medium propagating, time and space varying magnetic field, at least transmitted via the navigational control station (3) and in turn retransmits at least one signal processed by the unit to at least one driving source which contributes to the device's movements across the surface. The system comprises means by which the signal generator (1) sends a current through the navigational control station (3), the current generating the time and space varying magnetic field, whereby the sensing unit comprises means by which the device (5) is manoeuvred based on the properties of the sensed magnetic field.
Regarding independent claim 1, Petersson taken either independently or in combination with the prior art of record fails to teach or render obvious the controller is further configured to determine that the robotic working tool is inside the composite work area if the controller determines that the robotic working tool is inside at least one partial work area; and wherein the controller is further configured to determine that the robotic working tool is outside the composite work area if the controller determines that the robotic working tool is not inside at least one partial work area;; and wherein the sensor is configured to detect magnetic fields around any of the first and second boundary wires, the magnetic fields being generated by the first control signal or the 2Appl. No. 16/497,876 second control signal being transmitted through a respective one of the first and second boundary wires in conjunction with the other claim limitations.  
Regarding independent claim 10, Petersson taken either independently or in combination with the prior art of record fails to teach or render obvious a robotic working tool that is configured to operate in a composite work area, comprising a first partial work area delimited by the first boundary wire and a second partial work area delimited by the second boundary wire in conjunction with the other claim limitations.  
Regarding independent claim 13, Petersson taken either independently or in combination with the prior art of record fails to teach or render obvious determining that the robotic working tool is inside the composite work area comprises determining that the robotic working tool is inside at least one partial work area; and wherein determining that the robotic working tool is outside the composite work area comprises determining that the robotic working tool is not inside at least one partial work area; and wherein the sensor is configured to detect magnetic fields around any of the first and second boundary wires, the magnetic fields being generated by the first control signal or the second control signal being transmitted through a respective one of the first and second boundary wires in conjunction with the other claim limitations.  
Regarding independent claim 14, Petersson taken either independently or in combination with the prior art of record fails to teach or render obvious determining that the robotic working tool is inside the composite work area comprises determining that the robotic working tool is inside at least one partial work area; and wherein determining that the robotic working tool is outside the composite work area comprises determining that the robotic working tool is not inside at least one partial work area; and wherein the sensor is configured to detect magnetic fields around any of the first and second boundary wires, the magnetic fields being generated by the first control signal or the second control signal being transmitted through a respective one of the first and second boundary wires in conjunction with the other claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668